NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                              FILED
                            FOR THE NINTH CIRCUIT                               MAY 15 2014

                                                                             MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-30112

              Plaintiff - Appellee,              D.C. No. 1:12-cr-00139-EJL-2

  v.
                                                 MEMORANDUM*
JENNIFER DIXON,

              Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                             Submitted May 13, 2014**
                                 Portland, Oregon

Before: GOODWIN, IKUTA, and N.R. SMITH, Circuit Judges.

       Appellant Jennifer Dixon reserved the right to this appeal pursuant to a

conditional plea agreement. Dixon challenges the district court’s pretrial

ruling that precluded her from asserting entrapment by estoppel as a defense at


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
trial. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      We review de novo a district court’s decision to exclude evidence of

an entrapment by estoppel defense. See United States v. Brebner, 951 F.2d 1017,

1024 (9th Cir. 1991). Dixon argues that she was entitled to assert the defense

because Boise police officers – who were investigating separate, unrelated crimes –

failed to inform her that selling drug paraphernalia was illegal under federal law.

Government inaction, however, is insufficient to establish entrapment by estoppel.

See United States v. Woodley, 9 F.3d 774, 779 (9th Cir. 1993).

      Dixon argues that the officers’ silence was an adoptive admission under

Federal Rule of Evidence 801(d)(2)(B). However, the district court did not

exclude the evidence because it was hearsay; it was excluded because the evidence

related only to Dixon’s entrapment by estoppel defense. The officers’ mere silence

did not constitute an affirmative statement that selling the paraphernalia was

permissible. See United States v. Ramirez-Valencia, 202 F.3d 1106, 1109 (9th Cir.

2000).

      AFFIRMED